DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-13 in the reply filed on 9 September 2022 is acknowledged.  However, no grounds for traversal was given and thus the requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 400.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 636 and 638.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, the claim reads “wherein the reaction chamber and the water treatment system also comprises a second reaction chamber in series with the reaction chamber”.  It is unclear as to how the reaction chamber can both “comprise” and be “in series with” the second reaction chamber.  For the purpose of Examination the limitation has been interpreted to read merely “wherein the water treatment system also comprises a second reaction chamber in series with the reaction chamber”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,611,907 to Herbst et al. (Herbst) in view of Foreign Patent Document No. WO 2012/139879 to Bauer et al. (Bauer).
As to claim 1, Herbst teaches a water treatment system comprising a reaction chamber (116) comprising an anode and a cathode configured to conduct an electrocoagulation reaction using the anode and the cathode (Column 2, Lines 30-44; Column 5, Lines 13-17; Column 6, Line 25-61; Figure 1).  Herbst further teaches that the apparatus can receive an additional external source of coagulants (Column 2, Lines 45-54).  However, Herbst fails to specifically teach what this source of coagulant is and thus fails to teach is a source of free metal and hydroxide ions from an external ion generator.  
However, Bauer also discusses coagulation and teaches that adding coagulation agents comprising free metals and hydroxide ions to a liquid to be treated from a divided electrolytic cell is a particularly efficient way to encourage coagulation (Translation Page 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to supply the additional external source of coagulants of Herbst from a divided electrolytic cell, thus an ion generator, providing a source of free metal and hydroxide ions, in order to ensure a particularly efficient process as taught by Bauer.  
As to claim 2, the combination of Herbst and Bauer teaches the apparatus of claim 1.  Bauer further teaches that the free metal ions can comprise zinc ions (Translation Page 5).
As to claim 3, the combination of Herbst and Bauer teaches the apparatus of claim 1.  Herbst teaches that the coagulant additives are provided to the waste stream, thus at the beginning of the process and at least indirectly provided to the reaction chamber (Column 2, Lines 45-54).  However, it would further have been obvious to one of ordinary skill in the art at the time of filing that these additives could be added anywhere in the process to provide the same effect of additional coagulation.  
As to claim 5, the combination of Herbst and Bauer teaches the apparatus of claim 1.  Herbst further teaches that the apparatus comprises a separator (120) configured to separate waste generation by the electrocoagulation reaction (Column 6, Lines 62-64; Figure 1).  Herbst further teaches that the coagulant additives are provided to the waste stream, thus at the beginning of the process and at least indirectly provided to the separator (Column 2, Lines 45-54).  However, it would further have been obvious to one of ordinary skill in the art at the time of filing that these additives could be added anywhere in the process to provide the same effect of additional coagulation.  
As to claim 6, Herbst teaches a water treatment system comprising an electrocoagulation system configured to receive a waste water stream and output a treated water stream, the electrocoagulation system comprising a reaction chamber (116) comprising an anode and a cathode configured to conduct an electrocoagulation reaction producing a floc using the anode and the cathode and a separator (120) configured to separate out the floc (Column 2, Lines 30-44; Column 5, Lines 13-17; Column 6, Line 25-64; Figure 1).  Herbst further teaches that the apparatus can receive an additional external source of coagulants (Column 2, Lines 45-54).  However, Herbst fails to specifically teach what this source of coagulant is and thus fails to teach is a source of free metal and hydroxide ions from an external ion generator.  
However, Bauer also discusses coagulation and teaches that adding coagulation agents comprising free metals and hydroxide ions to a liquid to be treated from a divided electrolytic cell is a particularly efficient way to encourage coagulation (Translation Page 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to supply the additional external source of coagulants of Herbst from a divided electrolytic cell, thus an ion generator, providing a source of free metal and hydroxide ions, in order to ensure a particularly efficient process as taught by Bauer.  
As to claim 7, the combination of Herbst and Bauer teaches the apparatus of claim 6.  Herbst further teaches that the coagulant additives are provided to the waste stream (Column 2, Lines 45-54).  
As to claim 8, the combination of Herbst and Bauer teaches the apparatus of claim 6.  Bauer further teaches that the free metal and the hydroxide ion remain separate until they are added to the fluid to be treated at the fluid treatment location (Translation Page 4).  Herbst fails to specifically teach that the additive are directly added to the reaction chamber; however, it would further have been obvious to one of ordinary skill in the art at the time of filing that these additives could be added anywhere in the process to provide the same effect of additional coagulation.  
As to claim 9, the combination of Herbst and Bauer teaches the apparatus of claim 6.  Herbst further teaches that the coagulant additives are provided to the waste stream, thus at the beginning of the process and at least indirectly provided to the separator (Column 2, Lines 45-54).  However, it would further have been obvious to one of ordinary skill in the art at the time of filing that these additives could be added anywhere in the process to provide the same effect of additional coagulation.  
As to claim 10, the combination of Herbst and Bauer teaches the apparatus of claim 6.  Herbst further teaches that the apparatus comprises a recycle stream (122) configured to allow the treated water stream to pass through the separator any number of times (Column 7, Lines 15-20; Figure 1).
As to claim 11, the combination of Herbst and Bauer teaches the apparatus of claim 6.  The source of free metal ion of the combination would be capable of performing the functional language of “configured to reduce an amount of current required to facilitate the electrocoagulation reaction” (MPEP 2114).

Claims 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Herbst and Bauer as applied to claims 1 and 6 above, and further in view of US Patent Application Publication No. 2014/0021057 to Berrak (Berrak).
As to claims 4, 12 and 13, the combination of Herbst and Bauer teaches the apparatus of claims 1 and 6.  However, Herbst fails to further teach that the apparatus comprises a second reaction chamber coupled in series to the first reaction chamber.  However, Berrak also discusses electrocoagulation (Paragraph 0041) and teaches that the electrocoagulation system should be configured to receive a plurality of alternating series connected electrocoagulation modules and separators in order to allow for use in a larger fluid treatment process (Paragraphs 0050 and 0059; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Herbst with a plurality of alternating series connected electrocoagulation modules (reaction chambers) and separators in order to allow for larger fluid treatment as taught by Berrak.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794